719




      OFFICE   OF THE ATTORNEY GENERAL        OF TEXAS
                         AUSTIN




Honorable   John C. Reed,   Comniasioasr
Bureau of Labor Statlrtioa
Auatln, Texae




                                           abors   matter   reads




                               rgsd for obtaining
                                no erent shall ex-
                            ee ($8) Dollars,.whlah
                    eotsd from the aqMoant only
                   ymeot haa been @$alnsd and ao-
                   he applioant;prDvlded, however,
                   or labor agents engaged exolu-
                   rovldine employment for skilled,
                       or al6rloal poeitlons may
        oharge, with the written coneent of tke ap-
        plloant, e f6e, not to exoeed thirty (SO)
        per oentum of th6 flrat month's salary,
        which may be collcoted fro5 the applioaat
        only after employmenthas been obtained
        and eaoegtsd by the applicant.*
         WA good many or our smployaent agenoise are mak-
     ing plao6m6nta whsre th6 baalo wage rate is set out as
     a certain amount. tkwever, in some instances these
                                                             720


honorable John 0. Read, Co&s8loner,   page g


    employees are working a great many overtlao
    hours, end oonssquently are paid at the rate
    of tilueand a half fvr those oiertims hours,
    thereby asking the to,tal saount of money re-
    oslved for ths pay g&lod muoh greater   than
    ths basic wags rate<
         ‘Will you please advise me whothvr or
    not the paxlmum amvunt of fee to be oharged by
    the em&Goymantagsnsy should be based on the
    basio 8alary or should be based on the total
    amvunt of mvney rsoslved when the orertims 1s
    oomputed.”
          We think the legi818tursin establishingthe
“first mvnth*s salarIm as a arltorlon for oaloulatlng
the maxlmum fee to be ohvrged by the uploymsnt agenoy
used that term synvnymosly with -8g.8”. It has tre-
qusntlg been so oonstrued. See S8 Words end Pbrasos aa.
          Laoklng Texas deolslons oonetrting this stat-
ute we turn to the hew York deolslon of Goodma v. MOM,
43 N. I. S. (Bd) S8l,whloh dealt with a rery similar
statute providing that the employmentagent’s fee should
not *exosed the amvunt of the first week’s wages or sal-
ary.* In overturning 8n edmlnistratireruling by the
Oommissiunetof Lloenses for the City of New York uhloh
limited the fes to wags8 paid undsr ths forty hour week
4xoluslv4 of overtlme, the oourt used the following
language whioh ws approve end think equally spplloable
to the terms or the Texas statutes
           *The defsmlantls ruling is a logloal oon-
     sequence of his interpretationof the statutory
     work-week as a waek of forty hours, but, If his
     lnttrpretatlonbe erroluous, hla ruling must
     neo4ssarlly smount to a lowering of the oeillng
     set by the statute. It 1s this aourt*s firm
     conviction that his interpretation1s erroneous.
          "There Is no state or fedsral law restriot-
     ing the number of hours that one may work, There
     Is no state or federal law restricting the num-
     bar of hours that one may smploy anoth4r to work.
     For apeoiti4dpurposes a standard work-week of
     forty hours is provided in oertaln Industries
     (Fair Labor Standards Avt, il.3. C. A. Title 29,
     s4otlons 201 et seq.), but, ev@#nin oaseraootorsd
     bj that sat, work may ba oontraoted for and psrformed
 Hongruble John L'.R664, Comm.isa:onar~
                                      ~666 3


           beyond the stander4 work-week at a wag6 rate
           or tlms on4 one-h6lr per hour OS overtime.
        - The statute under considerationher6 ha6 no
           relation to a statute dsalgned to safeguard
           a mlninum atendard of living and to prevent
          unfair oompstitionin tnteratateoommefoo.
           It6 only purpose 16 to pravent the overoharga
           of a olaee of patrons whoas needs place them
          et a 4la64rant6gs ln their 4aallnga with
           those agsnoi46.  met purpose is runy ao-
          oompllah64 by tha SSttiil8of a OSlli~ in
          plain an4 unequlvooellanguage. Tha 06lllng
          is a the4 fee not to exoaed the first weal&
          wagaa. 1W6g66* la tha prioe p6pidfor aervioea,
          and inoludea not only mnney but even board,
          104glng or olothea. Corpus Jurla, Vol. 67,
          Wages, pagan 884, 286. *Gvertlme* la 4efln6d
          to mean 'beyondthe regular, fir64 working
          hours.' Yerguaon v. Port Huron k Barnla Far-
          ry Co., D. C., 13 P. ad 489, 498. An ovar-
          tin6 wage ia oonaequentlybut the portion of
          wages whloh la pal4 for the aarrioea rondared
          bayond those ragularlg fj~x64hours, an4 la
          inolu464 in th6 all-oomprehenalvsterm *wagoa*.
               Vlad it been the l4gialetira purpose to
          aroluda overttma wages tram tha ooaputatlon
          of ths agents' fees, lt ooul4 here been plain-
          ly expraaeed In the 6tatut4 under oon6l4aration.
          The allenoe on that aoore la not only patent
          sri46nos of a aontrary intent, but potent reason
          for not panpittingthe 4efon46nt to eubatltute
          his judgment for that of the 16glalatura.W
          W6 trust that we hers fully lnawere4 your ln-
quiry an4 assure you that it will ba our plaaaurr to 66rve
you at any tlae.
                                         Y4ry truly yours,
                                     ATTORNEY CTNERAL    OF TEXAS

                                                           nn       a